Citation Nr: 1218642	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-39 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran was afforded a Board hearing, held by the undersigned, in December 2011.  A copy of the hearing transcript has been associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claims, pursuant to the duty to assist, the issues of entitlement to service connection hearing loss and tinnitus must be remanded for further development.

In this case, the Veteran contends that exposure to inservice acoustic trauma led to the onset of bilateral hearing loss and tinnitus.  Specifically, he asserts that exposure to loud gas generators while serving as a Pershing missile crewman, as well as exposure to grenades and ammunition during training, damaged his hearing.  See Statement, November 28, 2006; Transcript, p. 3.

The Board notes that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

Turning to the Veteran's service treatment records (STRs), there is no evidence of in-service complaints, treatment, or diagnosis of hearing loss or tinnitus.  Post-service, the Veteran was afforded a VA hearing evaluation in January 2007.  At that time, he was diagnosed with moderate to severe sensorineural hearing loss, right ear, and mild to profound mixed hearing loss, left ear.  Speech recognition scores were 64 percent in the right ear and 32 percent in the left.  While these results indicated hearing loss per 38 C.F.R. § 3.385, an etiological opinion was not provided.

Later that month, the Veteran was afforded a VA audiological examination in conjunction with his claims for service connection.  At that time, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
20
25
LEFT
25
25
30
25
25

Speech recognition was 96 percent, bilaterally.  The Veteran was diagnosed with normal hearing sensitivity, sloping to mild sensorineural hearing loss, bilaterally.  As such, these results, standing in stark contrast to those noted in the VA audiological report above, do not meet the criteria of 38 C.F.R. § 3.385.  Further, the examiner opined that it was not at least as likely as not that the Veteran's tinnitus or hearing loss began during service, as no audiograms were noted, and his occupation had primarily been in construction for the past 20 years.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's statements in support of his claim, a January 2007 VA outpatient report indicating bilateral hearing loss and tinnitus, and a Board hearing transcript in which the Veteran claims that post-service noise exposure was not significant (see Transcript, p. 5), the Veteran's claims for service connection should be remanded for an additional VA examination so as to determine whether any current, claimed diagnosis is etiologically-related to his period of active duty.  

The Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Finally, the Board notes that the Veteran is in receipt of VA outpatient treatment for his hearing loss.  However, the most recent record contained in his claims file is dated January 5, 2007.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).  Therefore, on remand all current VA audiological records dated from January 5, 2007, to the present should be obtained to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall associate with the Veteran's claims folder any VA audiological records dated from January 5, 2007 (the date following the Veteran's most recent VA treatment records in the claims folder) through the present, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.  

2.  Following the procurement of the VA records noted in the first paragraph, the RO/AMC shall schedule a VA audiological examination to assess the severity and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the significance of the following: the Veteran's service treatment records; reports of in-service acoustic trauma; and the conflicting January 2007 VA audiological evaluations.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not that any current hearing loss and/or tinnitus is etiologically-related to the Veteran's period of active duty service?  Why or Why not?

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See Hensley v. Brown, 5 Vet. App. 155 (1993).

If it is the opinion of the examiner that any current hearing disorder and/or tinnitus is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims should be readjudicated.  If either claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


